Case 1:19-cr-00373-PGG Document 41

LAW OFFICES

Scott A. SREBNICK, P.A.

Filed 08/28/19 Page 1of1

 

SCOTT A. SREBNICK*
* ALSO ADMITTED IN NEW YORK

August 28, 2019

Via ECF

Honorable Paul G. Gardephe
United States District Judge
Thurgood Marshall U.S. Courthouse
40 Foley Square

New York, NY 10007

201 S. Biscayne Boulevard
Suite 1210
Miami, Florida 33131

 

Tel: 305-285-9019
Fax: 305-377-9937
E-mail: scott@srebnicklaw.com
www.srebnicklaw.com

Re: United States v. Michael Avenatti, No. 19-cr-373 (PGG)
Request to File Rule 17(c) Requests by Sept. 3, 2019

Dear Judge Gardephe:

We represent defendant Michael Avenatti. At the conference before the Court last
week, the Court directed undersigned counsel to file any motion for adjournment of the trial
date by tomorrow, August 29, 2019. We intend to do that.

At the same conference, we advised the Court that we intended to file requests for
subpoenas duces tecum pursuant to Fed.R.Crim.P. 17(c) by Friday, August 30, 2019. We don’t
recall whether the Court actually entered an oral order to that effect; there is no written order
on the docket. Nonetheless, to the extent we were directed to file our Rule 17(c) requests by
Friday, August 30, 2019, we ask the Court for leave to file those after the Labor Day weekend,

on or before Tuesday, September 3, 2019.
Thank you for your consideration.

Respectfully,

a

Het AAC

Scott A. Srebnick

Jose M. Quinon

cc: Counsel of Record (via ECF)
